—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 31, 2001, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
At the time when claimant applied for unemployment insurance benefits he was operating a business, Sample Finders Music, Inc., which he co-owned. In furtherance of this endeavor, claimant had established a business checking account and a business telephone with voice mail, which he checked on a daily basis. In addition, he posted letters on the business’s stationery, wrote checks on its bank account and made business-related telephone calls. Based upon these activities, the Unemployment Insurance Appeal Board determined that claimant was ineligible to receive unemployment insurance benefits, because he was not totally unemployed.
We affirm. This Court has held that the principal of an active business may be found ineligible for benefits even in cases where the business-related activities are both minimal and unprofitable (see, Matter of Singh [Commissioner of Labor], 273 AD2d 765; Matter of Blackmore [Commissioner of Labor], 250 AD2d 902). Substantial evidence supports the decision finding that claimant was not totally unemployed at the time he applied for benefits.
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.